Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1661
                       Lower Tribunal No. 20-16849
                           ________________


                           Miriam Hernandez,
                                  Appellant,

                                     vs.

                      The TJX Companies, Inc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Miriam Hernandez, in proper person.

     Kubicki Draper, P.A., and Sharon C. Degnan (Orlando), for appellee.


Before FERNANDEZ, C.J., and MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.